Citation Nr: 0604603	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-15 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, bilateral hands.

2.  Entitlement to service connection for residuals of 
frostbite, bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1984 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Notice of Disagreement was received 
in May 2002.  A Statement of the Case was issued in May 2003.  
A timely appeal was received in June 2003.  


FINDINGS OF FACT

1.  The veteran does not currently have any residual injury 
or disease from frostbite to his hands and feet.

2.  The veteran did not incur any cold injuries to his hands 
and feet during his military service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite to both hands were not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).

2.  Residuals of frostbite to both feet were not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was initially provided to the 
veteran in July 2001, prior to the initial AOJ decision.  
Additional notice was sent in January 2004, December 2004 and 
February 2005, subsequent to the initial AOJ decision.  These 
notices, read as a whole, advised the veteran of all the 
Pelegrini II notice elements as listed above.  Where, as 
here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notice was harmless error.  Although the appropriate 
notice was provided after the initial adjudication, the 
veteran has not been prejudiced thereby.  Initial notice was 
sent to the veteran in July 2001 advising him of actions that 
VA had taken to develop his claim and requesting he submit 
additional evidence.  The overall content of the notices 
provided to the veteran in January 2004, December 2004 and 
February 2005, however, fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  Moreover the February 2005 
Supplemental Statement of the Case provided the text of the 
relevant regulation implementing the law with respect to this 
notice requirement, and readjudicated the claims.  The 
veteran has been told it is his responsibility to support the 
claims with appropriate evidence.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.   Thus, the Board 
considers the notice requirements met, and the actions taken 
by VA to have cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed and 
decide this appeal.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he had received treatment at the VA 
Medical Center in Tampa, Florida, the records of which were 
obtained for May 2004 through February 2005.  The veteran 
identified private treatment records, and VA requested and 
obtained those records, except that the veteran was notified 
that VA was unable to obtain the records of one of his 
private doctors.  In a report of contact with the veteran 
dated January 15, 2002, the veteran authorized the RO to 
proceed with his claim without these private treatment 
records.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  
The veteran was provided with a VA examination January 2002.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially the Board must inquire as to whether the veteran 
has a current disability in his hands and feet related to 
residuals from frostbite.  After reviewing all available 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that the veteran has any current 
residual disability due to the claimed in-service frostbite.  
The medical evidence in the file consists of a January 2002 
VA examination, VA treatment records from May 2004 through 
February 2005, and private treatment records from two 
providers from July 1999 and September 2003.  

The private treatment records are not for treatment for any 
condition related to residuals of frostbite but instead are 
for headaches and bilateral knee pain, respectively.  VA 
treatment records show that the veteran was initially seen at 
the Tampa VA Medical Center in May 2004 when he appeared to 
investigate the chances of having his level of disability 
increased by filing for compensation and pension disability 
review.  The veteran reported his past medical history to 
include hernia on the left side and headaches.  He reported 
that in 1986 he suffered frostbite while in Germany, and 
subsequently Korea, affecting both his hands and feet.  He 
stated that he was wearing both boots and issued gloves 
during these tours of duty, and he has now found it necessary 
to move to Florida because of cold intolerance manifested by 
severe pain and paresthesias in both his hands and feet.  
Examination of the veteran's extremities revealed them to be 
warm and well perfused.  There was no cyanosis, clubbing or 
edema.  No assessment of any medical conditions was given.

The veteran was also provided a VA examination in January 
2002.  He related to the examiner that he was exposed to cold 
while stationed in Germany in 1986, and he suffered frostbite 
of his hands and feet.  He referred residual burning and 
tingling in his hands and feet, and periodically feeling like 
he has needle sticks in them.  He stated that this is made 
worse by cold and hot water.  He also stated that the muscles 
in his fingers tend to cramp up when he has these spells.  
The examiner noted he had no lesions in these joints and no 
arthritic symptoms.  Physical examination of the hands was 
normal.  Neurological examination of the hands was also 
normal.  He had normal grasp of the hands.  The examiner 
noted some congenital clubbing of the fingers, but 
examination was otherwise normal.  As for his feet, there 
were good pulses, no venous abnormalities, and no tenderness 
of any of the joints.  The examiner stated that the 
examination was essentially negative.  The diagnosis was 
history of frostbite to the hands and feet, minimal 
neurological residuals, and no circulatory residuals.  

Based on the above evidence, the Board finds that there is no 
objective medical evidence of any residuals related to 
frostbite to the veteran's hands and feet.  The January 2002 
VA examiner did not find any objective evidence of residuals 
from a cold injury to the veteran's hands and feet.  His 
physical examination of the veteran's hands and feet was 
essentially normal, except for a congenital defect of the 
veteran's hands.  The VA doctor in May 2004 also failed to 
find any residuals of frostbite in the veteran's hands and 
feet.  There are no treatment records showing the veteran has 
a chronic medical condition in his hands and feet.

Thus service connection is not warranted because the medical 
evidence fails to show the veteran currently has any 
residuals from frostbite to his hands and feet.  
Alternatively, however, the Board finds that, even if the 
veteran does have a current disability, the preponderance of 
the evidence is against the veteran's claim because there is 
no evidence of a cold injury to the veteran's hands and feet 
in service.

A review of the service medical records reveals that in 
November 1987 the veteran complained of frostbite to his left 
foot.  The veteran was initially seen on November 18, 1987 
with complaints that his left foot hurt during cold weather.  
Blanche test of the third and fourth toes on the left foot 
showed good capillary refill.  The veteran did not express 
any pain on palpation.  Further examination revealed he had 
good blanching, circulation and pulses in the feet.  The 
assessment was trenchfoot versus excessive sweating.  He was 
given foot powder and told to change his socks every hour.  
He returned on November 25, 1987 and complained that the 
previous evening his left foot felt extremely cold and had a 
burning sensation.  Physical examination did not reveal any 
discoloration, swelling or signs of a cold weather injury.  
Blanching, circulation and pulses were good.  A statement at 
the bottom of this treatment note indicates that the 
veteran's problem is not related to cold weather exposure 
because his feet were very normal in skin color and function.  
The last treatment record related to the veteran's complaints 
is dated December 3, 1987.   The treatment note again 
indicates that there is no evidence of a cold weather injury 
but extremely sweaty feet.  The assessment was sweaty feet 
disorder.  The veteran was advised to wear cotton socks and 
jungle boots, to change his socks frequently, and let his 
feet air dry.  

Thus the service medical records make it quite clear that the 
veteran did not have a cold weather injury to his feet at 
that time, but rather his complaints were related to having 
extremely sweaty feet.  There are no additional records, 
including an exit examination, showing complaints of cold 
injuries to the veteran's feet.  The Board finds, therefore, 
that the preponderance of the evidence is against the 
veteran's claim that he incurred frostbite to his feet while 
in service.

As for the veteran's hands, the only treatment record related 
to any hand injury in service is from November 1988.  The 
veteran was seen in sick call on November 2, 1988 for 
complaints of pain in his right hand and elbow.  Physical 
examination of the right hand revealed plantar tenderness but 
no edema or erythema.  X-ray of the hand was negative for any 
sign of a fracture or arthritis.  He was seen again on 
November 16, 1998 with continuing complaints of right hand 
pain.  It is noted that the veteran was a weight lifter, and 
that he was able to continue to workout with weights despite 
his complaints.  Physical examination of the right hand 
revealed full range of motion of all digits, neurological and 
vascular were intact, and no palmar atrophy or edema but 
there was palpable tenderness along the right fifth 
metacarpal.  There was also no notable deformity, soft tissue 
swelling or skin changes.  The right wrist was nontender.  
The assessment was right hand pain with questionable 
inflammation.  He was prescribed Motrin 400 mg and told to 
return as needed.  There is no indication that the veteran 
returned for any additional complaints.  There are no 
findings consistent with cold weather injury to the right 
hand.  As for the left hand, there is no record of any 
complaints or treatment of any injury or disease related to 
it.  The Board finds that there is no record in the service 
medical records that the veteran incurred cold injuries to 
his hands while in service.  The Board finds, therefore, that 
the preponderance of the evidence is against the veteran's 
claim that he incurred frostbite to his hands while in 
service.

For the foregoing reasons, the Board finds that service 
connection for residuals of frostbite to the veteran's hands 
and feet is not warranted, and the veteran's appeal is 
denied.


ORDER

Entitlement to service connection for residuals of frostbite, 
bilateral hands, is denied.

Entitlement to service connection for residuals of frostbite, 
bilateral feet, is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


